DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
Claims 1-5 are pending.


Election/Restrictions
Applicant’s election of Group I, claims 1-4, drawn to a method of treating vitiligo, in the reply filed on 06 July 2022 is acknowledged.  Applicant’s election of an antibody as the species of CXCR3B antagonist is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 4, and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 July 2022.
Claims 1 and 3 are under consideration in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Oath/Declaration
It is noted to Applicant that as stated in the Communication of 24 November 2020, a properly executed inventor’s oath or declaration has not been received for the inventors of the instant application.  Although no time period for reply is set forth in the instant Office Action, Applicant must submit the inventor's oath or declaration no later than the expiration of the time period set forth in the “Notice of Allowability” to avoid abandonment (see 37 CFR 1.53(f)).   Applicant must file the oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor (see 37 CFR 1.53(f)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
1.	The disclosure is objected to because of the following informalities:
1a.	The abstract of the disclosure is objected to because the legal term “said” is recited (see line 2). Applicant is reminded of the proper language and format for an abstract of the disclosure.  Correction is required.  See MPEP § 608.01(b). 
1b.	The bolded headings for the brief description of Figures 1, 2, and 3 should be amended to refer to each Figure subpart (see pages 13-14 of the specification).  For example, at page 13, line 23, the specification should be amended to recite “Figures 1A and 1B.  Expression of CXCR3B in human melanocytes”.
Appropriate correction is required.

Claim Objections
2.	Claims 1 and 3 are objected to because of the following informalities:  
2a.	Claims 1 and 3 use the acronym “CXCR3B” without first defining what it represents in the independent claim.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brondyk et al (US 2018/0244787), as evidenced by Youd et al. (WO 2013/109974) and Smith et al. (Mol Pharmacol 92: 136-150, August 2017).
Brondyk et al. teach a method of treating CXCR3-mediated diseases and disorders, such as vitiligo, by administering neutralizing antibodies that specifically bind CXCR3 (page 1, [0008]; page 3, [0038]; pages 9-10; pages 17-18 in entirety, Example 9). Brondyk et al. disclose that anti-CXCR3 monoclonal antibodies are generated as described in WO2013/109974 (page 14, [0268]).  Specifically, humanized clone 53 monoclonal antibodies are generated (page 14; page 15, Examples 5-8).  Brondyk et al. teach the 53Hu37 clones direct depletion of CXCR-expressing cells, namely, reducing effector memory CD4 T cells and reducing effector memory CD8 T cells (page 14, [0269]; page 16, [0292]).  Brondyk et al. also disclose generating hamster anti-mouse CXCR3 monoclonal antibodies (CXCR3-173) that deplete CD4+ and CD8+ memory T cells (page 15, Example 3).  Brondyk et al. teach that the administration of depleting anti-CXCR3 antibodies (such as CXCR-173 and 53Hu37) is therapeutic in a mouse model of vitiligo (pages 17-18, Example 9).
Although Brondyk et al. do not specifically teach that the humanized 53Hu37 antibody clones bind and inhibit CXCR3B, the WO2013/109974 document of Youd et al relied upon by Brondyk et al. state that their anti-CXCR3 antibodies may be pan-specific for different species or for isotypes of CXCR3 (Youd et al., page 43, [088]).  Youd et al. also disclose that the N-terminal 37 amino acids of the human CXCR3 extracellular domain with the amino acid sequence MVLEVSDHQVLNDAEVAALLENFSSSYDYGENESDSC is used as an immunogen to generate the mouse monoclonal hydridomas for anti-human CXCR3 (page 73; [0155-0156]).  Youd et al. teach that antibody clone 53 binds amino acids 7-13 of human CXCR3, the region involved in CXCL10 and CXCL11 binding (see underlined amino acids above (“DHQVLND”); pages 92-93, [0191]; page 94, [0193]; Figure 18; page 95, Table 6).  It is well known in the prior art that isoforms CXCR3A and CXC3B share amino acids VSDHQVLNDAEVAALLENFSSSYDYGENESDSC, including amino acids 7-13 (see Smith et al., Figure 1C).
Therefore, since the anti-CXCR3 “53Hu37” antibody clones of Brondyk et al. bind the epitope “DHQVLND” which is found in both CXCR3A and CXCR3B isoforms, the “53Hu37” antibodies bind and inhibit CXCR3B, absent evidence to the contrary (see In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Crish 292 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)).



Conclusion
No claims are allowable.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gao et al. Blood 106(11): 2216, 2005 (teach the generation of three antibodies that bind and inhibit CXCR3B)

Harris et al. Pigment Cell Melanoma Res 30(5): e1, September 2017 (teach the testing of a variety of blocking and depleting antibodies against CXCR3 as a new treatment strategy in a mouse model of vitiligo)

Lasagni et al. J Exp Med 197(11): 1537-1549, 2003 (teach the identification of CXCR3B and the generation of antibodies against a 51-mer synthetic peptide corresponding to the first 51 N-terminal amino acids; page 1539 column 1 “mAb production”))

Lu et al. Eur J Immunol 29: 3804-3812, 1999 (disclose alignment between murine and human CXCR3 (Figure 1))

Qin et al. J Clin Invest 101: 746-754, 1998 (teach the generation of antibodies against CXCR3 (utilizing 37 N-terminal amino acids); antibody termed “1C6” (page 747, bottom of column 1 through the top of column 2)

Rashighi et al. Sci Transl Med 6(223): 223ra23, 2014 (teach that vitiligo patients have increased numbers of CD8+ T cells in skin and blood (which are responsible for melanocyte destruction); also teach that both human vitiligo patients and a mouse model of vitiligo reflect an interferonγ-specific T helper 1 cytokine signature in skin that includes IFNγ-dependent chemokines, CXCL9, CXCL10, and CXCL11 (abstract; page 1, bottom of column 2)

Richmond et al. J Invest Dermatol 137: 982-985, 2017 (teach CXCR3 depleting antibodies prevent and reverse vitiligo in mice)

Uppaluri et al. Transplantation 86(1): 137-147, 2008 (teach CXCR3-137 mAb; also disclose CXCR3 expression on primary memory phenotype CD4+ and CD8+ T cells)

	Wang et al. J Dermatol Sci 84: e101, #P01-37[O1-27], 2016 (teach that serum levels of CXCL9 and CXCL10 are significantly elevated in vitiligo patients; the expression of CXCR3 mRNA in PBMCs is higher in vitiligo; also disclose that there is a higher percentage of circulating CXCR3+CD4+ and CXCR3+CD8+ T cells in progressive vitiligo patients)
	Wang et al. Brit J Dermatol 174: 1318-1326, 2016 (teach that serum levels of CXCL9 and CXCL10 are significantly elevated in vitiligo patients; the expression of CXCR3 mRNA in PBMCs is higher in vitiligo; also disclose that there is a higher percentage of circulating CXCR3+CD4+ and CXCR3+CD8+ T cells in progressive vitiligo patients); cited on the IDS of 14 August 2020
	References that teach anti-CXCR3 antibodies
	Romagnani et al. WO 2003/059949 (page 5)
Loetscher et al. U.S. 7,407,655 (Example 4)
Smith et al. WO 2008/094942


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
25 August 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647